 



CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 10.10.5.2

     
111 Eighth Avenue, 10th Floor
New York, NY 10011
212/683-0001
  (DOUBLE CLICK LOGO) [f98436f9843600.gif]

DART SERVICE ATTACHMENT FOR PUBLISHERS

This DART Service Attachment for Publishers (the “DFP Attachment”), set forth in
this Cover Page and the attached Terms and Conditions, is entered into pursuant
to, and incorporates herein, the DoubleClick Master Services Agreement, by and
between DoubleClick Inc. (“DoubleClick”) and Ask Jeeves, Inc. (“You” or
“Company”), dated February 27, 2004 the “Master Agreement”).

Company Name: Ask Jeeves, Inc.

Web Site(s) www.AskJeeves.com, www.ask.com, and other websites owned or managed
by Ask Jeeves, Inc.

DFP Effective Date: February 27, 2004

DFP Commencement Date (i.e., the date Your Minimum Monthly Service Fee begins):
February 27, 2004

Fees: Applicable fees are set forth in Schedule A attached hereto.

**      ** If You elect to participate in DoubleClick’s Site Directory Service
pursuant to the terms and conditions set forth in Schedule B, please initial in
the space provided to the left. — NA

         
Custom
Arrangements
     
Ad Delivery Service Availability: DoubleClick shall use commercially reasonable
efforts to ensure that the Service delivers advertisements at least ninety-eight
and a half percent (98.5%) of the time, calculated on a calendar monthly basis
as measured by DoubleClick from the data center used by DoubleClick to serve ads
on Your behalf; it being understood that Service advertising delivery “down”
time (calculated as the difference between 100% and the actual percentage
delivery of ads) shall exclude time (i) required for routine system maintenance
not to exceed thirty (30) minutes in any calendar month that is performed by
DoubleClick so long as such maintenance is performed during low volume time
periods, and (ii) resulting from technical malfunctions in the Target Sites’
systems, or any other circumstances beyond DoubleClick’s reasonable control
(including without limitation, Internet delays, network congestion and ISP
malfunctions). Not withstanding anything to the contrary in the Attachment, in
the event that unscheduled down time exceeds one-point-five percent (1.5%) per
month in any three (3) consecutive months (the “Downtime Period”), then You
shall have the one-time right to terminate this Attachment upon thirty (30) days
prior written notice to DoubleClick, such notice to be sent within thirty
(30) days of the end of the Downtime Period. The parties agree that the service
level and remedy stated above shall not apply to advertisements served in those
countries in which DoubleClick does not maintain a data center. The remedy
stated above shall be Your sole remedy for any and all unavailability of the
Service.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 1



--------------------------------------------------------------------------------



 



         

      Ad Management System Availability: DoubleClick shall use commercially
reasonable efforts to ensure that the Ad Management System is available for Your
use at least ninety-seven percent (97%) of the time calculated on a calendar
monthly basis; it being understood that Ad Management System “down” time shall
exclude time (i) required for routine system maintenance (it being understood
that (x) the Ad Management System is “down” for routine scheduled maintenance
for up to eight (8) hours each Saturday between the hours of 10 AM to 6 PM
Eastern time (DoubleClick agrees to provide Company with reasonable advanced
notice should the hours for routine scheduled maintenance be adjusted in the
future) and (y) advance notice shall not be required for such routine scheduled
maintenance) and (ii) resulting from technical malfunctions in Your Web site’s
systems, or any other circumstances reasonably beyond DoubleClick’s control
(including without limitation, Internet delays, network congestion and ISP
malfunctions). Notwithstanding anything to the contrary in the Attachment, in
the event that unscheduled down time exceeds three percent (3%) per month in any
three (3) consecutive months (the “Downtime Period”), then You shall have the
one-time right to terminate this Attachment upon thirty (30) days prior written
notice to DoubleClick, such notice to be sent within thirty (30) days of the end
of the Downtime Period. The remedy stated above shall be Your sole remedy for
any and all unavailability of the System.
 
            Delivery Differential Performance Measurement: In order to
adequately determine the latency, if any, caused by an advertisement served by
DoubleClick onto the Target Site(s), You are required, at Your own cost and
expense, to create a special URL for a 10k of HTML Web page which will be
identical to a page within the Target Site, except that instead of containing
the DoubleClick ad tag in the HTML for that page, the page should contain a
standard 10k of HTML image GIF so that the specially created URL (“Page A”) is
identical in size and weight to the page within the Target Site (“Page B”) it is
meant to replicate. For ease of measurement, Page B should be a 10k of HTML page
that contains a single DoubleClick ad tag accessing a 468 by 60 pixel Ad banner
of 10k of HTML. Neither Page A or Page B should contain any other third party
service such as Inktomi, Akamai, database calls, etc. If You require assistance
in creating Page A and/or implementing this service level, You should contact
DoubleClick at SLAhelp@doubleclick.net, it being understood that DoubleClick is
under no obligation to commence monitoring this service level until such time as
You have created Page A and contacted DoubleClick at the email address above,
indicating Your readiness to commence implementation. Once Page A is created and
Web enabled, the parties shall have an independent third party Web monitoring
entity measure, on a regular basis, the download time of Page A as compared to
the download time of Page B (the “Differential Measurement”), with You bearing
the cost of such monitoring. For example, if the download time of Page A is 0.8
seconds and the download time of Page B is 1.2 seconds, the Differential
Measurement would equal 400 milliseconds. Both parties will have access to the
third party Web monitoring entity’s measurements and the URL’s of Page A and
Page B in order to monitor the Differential Measurement. To establish the
appropriate performance differential level between Page A and Page B (the
“Benchmark”) , the parties agree that DoubleClick shall be given forty-five
(45) days to monitor and evaluate the delivery differentials between Page A and
Page B. The foregoing “Benchmark Establishment Procedure” shall commence as soon
as possible after the Commencement Date upon Your notification to DoubleClick
that You have created Page A and are ready for implementation. Upon completion
of the Benchmark Establishment Procedure, the parties agree to negotiate in good
faith the establishment of an appropriate Benchmark. If for any consecutive and
successive three (3) month period (each a “Period”), the mean Differential
Measurement for each month of that Period is greater than the Benchmark, then
You shall have the one-time right to terminate this Attachment upon thirty
(30) days prior written notice to



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 2



--------------------------------------------------------------------------------



 



              DoubleClick, such notice to be sent within thirty (30) days of the
end of the Period. The parties agree that the service level and remedy stated
above shall not apply to advertisements served in those countries in which
DoubleClick does not maintain a data center. The remedy stated above shall be
Your sole remedy for any and all Differential Measurements.
 
            DoubleClick shall set up a new DART network without additional cost,
to be used by Your “IS” team for testing purposes only; provided, however, that
all impressions served through such network shall be subject to ad serving fees
in accordance with Schedule A hereto.
 
            At any one time, You shall have no more than an aggregate of 30,000
active ad placements within Your DART networks. In the event that Company
desires active ad placements in excess of this cap, at Company’s request,
DoubleClick shall work with Company in good faith to find an adequate solution,
and provide it at a mutually agreed price.
 
            Upon prior written notice from You that You have either eliminated
one of Your ad products (for example, Branded Response) or that You are using an
in-house ad management solution (e.g. a solution that is wholly owned by You or
one of your subsidiaries) exclusively with respect to such product, and have
therefore, ceased using the DART adserving solution for that product (the
product for which DART shall not be used, the “Eliminated Ad Product”), which
written notice shall include adequate written documentation (for example, a
signed letter from the CEO and/or a public press release, if available)
demonstrating such elimination or in-house use, as applicable, DoubleClick shall
reduce the Minimum Monthly Service Fee commitment by a percentage equal to the
Percentage Volume Decrease (defined below) associated with such Eliminated Ad
Product; provided that, in no event shall the Minimum Monthly Service Fee
hereunder be less than $41,250 US per month. The “Percentage Volume Decrease”
shall mean, for the six (6) month period prior to (x) the date the Eliminated Ad
Product is eliminated or (y) the date You commence utilizing the in-house ad
management solution exclusively with respect to such product, as applicable, the
volume of impressions served by DART hereunder relating to the Eliminated Ad
Product, relative to the total, aggregate volume of impressions served by DART
hereunder. The example of how the reductions in the Minimum Monthly Service Fee
will be calculated as such is demonstrated in Exhibit A.
 
            The pricing terms set forth above shall expire on February 27, 2004,
unless this DFP Attachment is executed by You by such date.

The undersigned confirm their mutual agreement to these arrangements as of the
DFP Effective Date.

                  DOUBLECLICK INC.   YOUR COMPANY NAME:    
 
             

--------------------------------------------------------------------------------

 
 
              (Please print)  
Signature:
      Signature:            

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Printed Name:       Printed Name:        
 
 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Title:       Title:            

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 3



--------------------------------------------------------------------------------



 



     
111 Eighth Avenue, 10th Floor
New York, NY 10011
212/683-0001
  (DOUBLE CLICK LOGO) [f98436f9843600.gif]

DART SERVICE ATTACHMENT FOR PUBLISHERS
TERMS AND CONDITIONS

1. Definitions. All capitalized terms not otherwise defined in these Terms and
Conditions shall have the meanings as defined on the Cover Page or in the Master
Agreement. “Ad”, or “Advertising”, or “Advertisement” shall mean material that
(i) promotes a brand or products or services and (ii) is provided by You for
delivery to Visitors (defined below), and shall include, without limitation, ad
banners, badges, buttons and text links. “Advertiser” shall mean any entity or
person that desires to advertise their own products or services. “Publisher”
shall mean any entity or person that desires to use the DFP Service to target
and measure advertisements for Advertisers on their own Web site.

2. DFP Service. The DFP service (the “DFP Service” or “Service”) is a service
provided by DoubleClick to Publishers for targeted and measured delivery of Ads
from DoubleClick’s servers to the Web Sites set forth on the cover page of this
DFP Attachment (“Target Sites”). The Ads are displayed to visitors (“Visitors”)
to the Target Sites based on criteria selected by You and Your Advertisers. If
You have elected to receive DoubleClick’s Site Directory Service, as evidenced
by Your initials on the Cover Page, such service shall be provided to You by
DoubleClick and used by You pursuant to the terms and conditions set forth in
Schedule B.

3. Ad Management System. You and DoubleClick understand that You are required to
use DoubleClick’s proprietary Ad Management System software technology (the
“System”) in order to receive the DFP Service. Accordingly, DoubleClick grants
to You the non-exclusive and non-transferable right to access and use the
System, which You can access and use only on DoubleClick’s Web servers by means
of a unique password chosen by You, and only for the purposes of: (i) performing
projections of Ad impression inventories that might be available through the DFP
Service, (ii) uploading and storing Ads for delivery by the DFP Service,
(iii) selecting trafficking criteria for the delivery of Ads to Target Sites and
Visitors, and (iv) receiving reports of Ad impressions and other data related to
the delivery of Ads by the DFP Service.

4. Your Obligations. You shall be solely responsible for soliciting all
Advertisers, trafficking of Ads (which shall include the input of Ads into the
System) and handling all inquiries of any type or nature. For the avoidance of
doubt, subject to Your obligations hereunder, You may use any other advertising
management solution at any time. You shall obtain all necessary rights,
licenses, consents, waivers and permissions from Advertisers, Visitors and
others, to allow DoubleClick to store and deliver Ads and otherwise operate the
DFP Service on Your behalf and on behalf of Your Advertisers, and to use any
data provided to or collected by the System. You agree to indemnify and hold
DoubleClick harmless from and against any claim by any Advertiser arising from
Your arrangement to display Advertisers’ Advertising or any other image uploaded
by You on the Target Sites. You represent that You have read, and will conform
to, DoubleClick’s statement on privacy that can be found on the DoubleClick Web
site. You agree to ensure Your Web Site contains the requisite privacy
disclosure to cover the DFP Service, the elements of which are set forth in the
Master Agreement. DoubleClick suggests disclosure substantially similar to the
language set forth in Schedule C hereto. You agree never to alter any
DoubleClick ad placement tags in such a way as to pass information to
DoubleClick that DoubleClick could use or recognize as personally-identifiable
or sensitive information. DoubleClick shall have the right to immediately
terminate this DFP Attachment should You breach the prior sentence. You agree to
never link any personally-identifiable information to any DoubleClick cookie set
on the DoubleClick.net domain. Further, You agree to never set, alter or delete
a cookie set on the DoubleClick.net domain. To the extent that You elect to
place ad placement tags in Your email publications, You agree that the email
lists to which such publications are sent shall be “consent” based, meaning the
user has made the decision (which can be pursuant to an opt-out standard if such
user is a customer of Yours, or pursuant to an opt-in standard for third party
emails if the list is a third party’s list) to add his or her email address to a
list to receive email messages from You. You further agree that Advertisements
provided to DoubleClick and/or delivered on behalf of You, and Your other
promotional and marketing activities in connection with the use of the DFP
Service, including the Target Sites, shall not be deceptive, misleading,
obscene, defamatory, illegal or unethical. During the DFP Term, DoubleClick
reserves the right to upgrade the Service and System. In the event that you
elect to receive any such upgrades, You acknowledge that such upgrade may
require additional free training of Your employees



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 4



--------------------------------------------------------------------------------



 



accessing the Service and System, and may require reasonable revisions to Your
privacy policy. In addition, if such upgrade adds new functionality to the
Service and You elect to receive such upgrade, DoubleClick may charge reasonable
additional fees for such functionality. You agree to work with DoubleClick to
effectuate any such upgrade in a timely manner. You acknowledge that the DFP
Service and the System can be used to target, measure and traffic Advertisements
in many different ways and based on many different types of data. You represent
and warrant that You will not use the DFP Service or the System in a way or for
any purpose that infringes or misappropriates any third party’s intellectual
property or personal rights. If this DFP Attachment is terminated by DoubleClick
due to a breach by You, in addition to any other remedies available to it under
this Attachment or at law or in equity, You are required to promptly pay
DoubleClick the Minimum Monthly Service Fee for the balance of the DFP Term.

5. DoubleClick’s Obligations. DoubleClick’s sole obligations hereunder shall be
(i) to deliver Ads through the DFP Service according to the trafficking criteria
selected by You using the System, (ii) to provide web-based support via the
DoubleClick support web site with the ability to log support cases twenty-four
hours per day, seven days per week (excluding reasonable downtime during low
usage hours for routine maintenance as further specified under “Custom
Arrangements” on page one), and (iii) to provide five (5) logins (defined as a
user name and password access to the DoubleClick training module for a specific
user) to DoubleClick’s Web-based training module as set forth in Schedule A for
the DFP Term, explaining the proper use of the DFP Service and the System. The
cost for such logins is included in the Initial Setup Fee. Additional logins, if
required, shall be available at the rates set forth in Schedule A. During the
DFP Term, DoubleClick reserves the right to periodically archive data collected
hereunder with advanced written notice to You. Once archived, the data may be
retrieved upon request as a Custom Report, as described in Schedule A. For the
rate set forth in Schedule A, You may elect to use DoubleClick’s rich media
trafficking module that You can use to create or modify rich media campaigns
through the System for the purpose of delivering such campaigns through the
Service. Once You have commenced using such rich media functionality, You shall
be required to pay the rates for such functionality for the duration of the DFP
Term, regardless of Your usage level for such functionality. DoubleClick
disclaims all liability for any non-DoubleClick standard rich media templates
that You may create and use in connection with the System. If You require
in-person training or training at a training facility near Your site,
DoubleClick shall provide such training to You, when available, at the rates for
such training set forth in Schedule A. You shall not permit any of Your
employees to access and use the DFP Service or the System to book or modify ad
placements unless any such employee has successfully completed the web-based
training and has been so certified by DoubleClick. To access and view reports,
Your employees do not need to complete training.

6. Fees. You shall pay DoubleClick the fees set forth in the Schedule A attached
to this DFP Attachment and/or in a Statement of Work (defined in Section 9) in
accordance with the payment terms set forth herein and in the Master Agreement.
Prior to DoubleClick’s commencement of Services hereunder and if You fail to pay
DoubleClick as set forth in the Master Agreement at any point during the DFP
Term, You are required, upon DoubleClick’s written request, to provide
DoubleClick with the information necessary to enable DoubleClick to perform a
credit check of You. If such credit check indicates that You have a credit
rating of “C” or below, DoubleClick has the right to require a deposit equaling
one (1) months’ worth of Your Minimum Monthly Service Fees (set forth in
Schedule A). Such deposit will be held by DoubleClick until such time as You do
not have any delinquent invoices for six (6) consecutive months. At such time,
DoubleClick agrees to apply Your deposit against ensuing invoices until such
time as the deposit is reduced to zero. At any time during the DFP Term and
without limiting any rights of DoubleClick set forth in the Master Agreement and
this DFP Attachment, DoubleClick has the right to apply the deposit (or a
portion thereof) against Your delinquent payments, if any, after notifying You
in writing and require You to immediately replenish any portion of the deposit
that has been so depleted. If You fail to replenish the deposit within ten
(10) business days from written notice from DoubleClick, DoubleClick has the
right to immediately suspend Services without liability to You, the Service not
to be reinstated until You pay all overdue amounts and replenishe the deposit.
If DoubleClick is still maintaining the deposit at the end of the DFP Term and
You have no delinquent payments outstanding, DoubleClick agrees to apply the
deposit or the remaining portion thereof, if any, against Your final Monthly
Service Fees.

7. Data. You have the sole and exclusive right to use all data derived from Your
use of the DFP Service, for any purpose related to Your business; provided that
DoubleClick may use and disclose the Visitors’ data derived from Your use of the
DFP Service only (i) for DoubleClick’s reporting purposes, consisting of
compilation of aggregated statistics about the DFP Service (e.g., the aggregate
number of Ads delivered) that may be provided to customers, potential customers
and the general public and shall not include any personally-identifiable
information; and (ii) if required by court order, law or governmental agency.
Upon Your request, and in exchange for a reasonable fee, DoubleClick shall
provide You with a copy of any such use.

8. DFP Term. Unless terminated earlier in accordance with the termination rights
set forth in this DFP Attachment, the term of this DFP Attachment shall be for a
period of three (3) years from the DFP Commencement Date (the “DFP Term”);
provided, however that You shall have the right to terminate this Attachment,
effective the DART Delivery End Date (as defined below), upon no less than
thirty (30) days prior written notice, if such notice includes adequate written
evidence (for example, a signed letter from Your CEO and/or a public press
release, if available) that (i) You or one of your subsidiaries has bought or
built an in-house advertising management



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 5



--------------------------------------------------------------------------------



 



solution that, as of the DART Delivery End Date, You will be using exclusively
for all of Your and Your affiliates’ ad products , or (ii) You have disbanded
Your ad sales business in its entirety with respect to any and all Web site(s)
owned or managed by You and Your affiliate(s) (e.g. You have ceased to sell ad
space on such Web site(s) whether directly or through a third party), it being
understood that the term “affiliates” as used in this sentence shall be deemed
to mean entities under common control with, controlling or controlled by Ask
Jeeves, Inc., excluding Ask Jeeves Europe Limited, and other websites owned and
operated under Ask Jeeves Europe Limited. “DART Delivery End Date” shall mean
the date You commence using the in-house solution referenced in (i) above
exclusively, or the date You disband Your ad sales business pursuant to (ii)
above. For purposes of clarification hereunder, You shall not have the right to
terminate in accordance with the preceding sentence if You are using a third
party ad management solution, directly competitive with DoubleClick’s DART
service, with respect to any of Your ad products.

9. Solution/Professional Services. DoubleClick will provide the
solution/professional services set forth in Schedule A as may be requested by
You from time to time during the DFP Term at the applicable rates set forth
therein. DoubleClick shall have the right to adjust such services and reasonably
adjust pricing in its sole discretion upon providing You with thirty (30) days’
prior written notice. Notwithstanding the foregoing, DoubleClick cannot adjust
the fees for any services for which an SOW (as defined below) has been executed
or which the parties have agreed upon in writing. As set forth in Schedule A,
for certain solution/professional services, the parties shall execute mutually
agreed upon statements of work for solution/professional services to be
performed by DoubleClick, such statements of work to be attached to and made a
part hereof (each, a “Statement of Work” or “SOW”). In the event You require any
additional services not listed in Schedule A, if commercially reasonable,
DoubleClick agrees to provide such services pursuant to a mutually agreed upon
Statement of Work which shall include, without limitation, the applicable fees,
payment schedule, and delivery schedule for such services. All services provided
under a Statement of Work shall constitute a Service under this DFP Attachment.
Unless otherwise provided in the Statement of Work, all work product or services
provided by DoubleClick shall be the sole and exclusive property of DoubleClick
(save and except any of Your trademarks or service marks which may be contained
therein and which shall remain Your property), and DoubleClick grants to You a
non-exclusive, non-transferable, worldwide license to publicly perform, display
and use any work product developed hereunder solely in connection with the terms
and conditions of this DFP Attachment. The parties agree that the DFP
Commencement Date will not be adjusted for solution/professional services
requested by You after the DFP Effective Date, but prior to the DFP Commencement
Date.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 6



--------------------------------------------------------------------------------



 





Rev. 6/1/03

SCHEDULE A

Fees



I.  SETUP



INITIAL SET-UP FEE   n/a – renewal

Includes:



  •   applicable days of non-exclusive SE assignment     •   Ad serving
requirements review with Sales Engineer     •   Network creation     •   5
Web-based training module logins for the DFP Term     •   Access to
support/documentation resources

Any customers’ duration of deployment that exceeds designated amount of days
above will be charged at the standard daily consulting rate listed in Section
IV. If You are renewing Your DFP Service, the items above, other than the
support/documentation resources, shall not apply.



II.  AD SERVING

MONTHLY SERVING FEE RATES:

You shall be charged the following for all impressions served by DoubleClick,
including, without limitation, all impressions for paid Ads, house Ads, text
links, redirects and System defaults:

          Combined Monthly Impressions **

--------------------------------------------------------------------------------

  Cost per Thousand (CPM)

--------------------------------------------------------------------------------

0-1,500,000,000
  $ [***]  
1,500,000,001 and above
  $ [***]  

**The Monthly Service Fee shall be based on the number of total impressions
delivered through the DFP Service on behalf of You each month hereunder together
with the impressions served through the DART Service Attachment for Publishers
between DoubleClick International TechSolutions Ltd and Ask Jeeves Europe
Limited, divided by one thousand (1,000) and multiplied by the applicable
Monthly Service Fee Rate (CPM) set forth above. The pricing set forth above is
tiered, meaning that if the monthly impression level crosses into multiple
tiers, for all monthly impressions in the initial tier, the corresponding rate
shall apply, for all impressions in the second tier, the corresponding rate
shall apply, etc.



MINIMUM MONTHLY SERVICE FEE:   [***]

If the sum of Your Monthly Service Fee and Click Fee in a given month (both fees
described in this Section II) is less than the Minimum Monthly Service Fee in
such given month (commencing on the DFP Commencement Date or the first full
month after the DFP Commencement Date, if such date is not within the first ten
(10) days of the month, regardless of whether or not You have commenced serving
advertising using the DFP Service), You shall owe DoubleClick the Minimum
Monthly Service Fee for that month.



***   Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 7



--------------------------------------------------------------------------------



 



Grey gif, System defaults and broken images that are served by the DFP Service
for creative trafficked by You shall be counted in determining the number of
Your monthly Ad impressions. Unless an international rate card is included in
the Custom Arrangements on the Cover Page of this DFP Attachment, the Monthly
Service Fee Rates set forth above are applicable only for Advertisements served
and supported from DoubleClick data and support centers located in the United
States. If You request that Advertisements be served and/or supported from a
particular international data and support center, You shall be charged
DoubleClick’s standard published incremental fee for Ad serving and/or support
from such data and support center.

CLICK FEE: If You elect to use a DoubleClick tag to track the click, without, at
the same time, delivering an ad impression associated with such tag, You shall
use the “text-link” creative type and agree to pay a click fee equal to $[***]
/click.

OPTIONAL MODULES:



Rich Media Trafficking Module Use Fee   [***] / month

The rich media trafficking module is an optional module of the System that
automates certain aspects of creating and trafficking rich media. The fee
includes use of the rich media templates and access to the rich media “expert
rules system”.

FEES FOR ADS GREATER THAN AD SIZE LIMIT:

Ad Size Limit: 20 Kbytes

DoubleClick has the right to charge You, and You agree to pay, additional fees
for all impressions for Advertisements served by DoubleClick hereunder that
exceed the Ad Size Limit. Ad size is equal to the amount of disk space occupied
by the Advertisement and all its component parts, as measured by DoubleClick on
its servers. Fees for impressions for Ads that exceed the Ad Size Limit shall be
in addition to Your Monthly Service Fee for those Ad impressions and shall be
based on the following tiers and corresponding CPM rates based on the volume of
impressions for oversized Ads falling within each tier each month of the DFP
Term:

          File Size

--------------------------------------------------------------------------------

  Additional CPM Rate

--------------------------------------------------------------------------------

21 Kytes to 40 K
    [***]  
40 K to 75 K
    [***]  
76 K to 125 K
    [***]  
Over 125 K not recommended
    [***]  

For example, if during a particular month of the DFP Term, DoubleClick has
served on Your behalf 1,000,000 Ads which were 25k and 4,000,000 Ads that were
42k , You would owe DoubleClick an additional fee of $[***] such month
(1,000,000 x $[***] CPM, plus 4,000,000 x $[***] CPM). If Your Monthly Service
Fee for that month for all Ads served by DoubleClick (including the oversized
Ads) was $[***], Your cumulative Ad delivery fee for such month would equal
$[***].

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 8



--------------------------------------------------------------------------------



 



III.  TRAINING

DOUBLECLICK TRAINING MODULE

Training logins are not necessary to access System reporting. The number of Your
employees who can log support cases with DoubleClick, however, is limited to the
number of training logins for which You have contracted to receive.

If You request logins in addition to the training logins provided to You as part
of Your Setup (see Section I of this Schedule A), You will be provided such
logins free of charge.

Ask Jeeves will get two credits for two training days (within a DoubleClick
office) free of charge per quarter – credits valid in that specific quarter
only. Instructor-led training local onsite is available at the rate of $500 per
day. For training at a training facility near Your site, You agree to reimburse
DoubleClick for its actual and reasonable travel and lodging expenses, as well
as all training facility fees and a daily overhead fee. All instructor led
training will be provided by either a full time DoubleClick employee or a
certified preferred vendor of DoubleClick.

DoubleClick reserves the right to suspend any training logins if (i) You have
amounts past due pursuant to this DFP Attachment, or (ii) You have materially
breached a provision of the DFP Attachment or Master Agreement.



IV.  SOLUTION/PROFESSIONAL SERVICES

(ONLY THOSE SERVICES MARKED WITH AN ASTERISK (*) REQUIRE A STATEMENT OF WORK
(“SOW”). For non-asterisked services listed below, DoubleClick shall invoice You
on a monthly basis for performance of those services on Your behalf during any
month of the DFP Term, at the rates set forth below.)

CUSTOM REPORTS*
Custom Report fees for daily delivery reports — $[***]/month
Custom Report fees for weekly delivery reports — $[***]/month
Custom Report fees for monthly delivery reports — $[***]/month
The development fees of these custom reports will be set forth in applicable
SOW.

Pricing for other types of custom reports to be set forth in applicable SOW
One-time, weekly or monthly queries with custom fields selected by You. Pricing
is dependant on the size of the file as well as the development time required to
create the report.

      

SNAPLOG REPORTS*   Pricing to be set forth in applicable SOW

SNAPLogs are records regarding specific impression and click activity within
Your network. These records are based on the log files created by DoubleClick’s
ad servers. Each record contains information for that specific impression or
click generated within the Your DFP network.

      

SALES ENGINEER CONSULTING   $1800/day for remote consulting,
$2500/day for on-site consulting

A DoubleClick Sales Engineer works directly with You to apply skills You learned
through training to day-to-day situations, and/or assists with network
re-designs. For Sales Engineer consulting, You agree to reimburse DoubleClick
for its actual and reasonable travel and lodging expenses.

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 9



--------------------------------------------------------------------------------



 



1:1 SUPPORT   Fee waived.

You are entitled to receive 1:1 Support (described below) free of charge. If You
wish to receive 1:1 Support , You will need to send DoubleClick a signed
letter/request, stating the date upon which You would like such service to
commence. DoubleClick 1:1 support shall consist of the following: You shall be
provided a dedicated Technical Account Manager at DoubleClick (“Your Dedicated
Technical Account Manager”), who shall (i) serve as Your interface to
DoubleClick support, and (ii) work with You to better understand Your business
needs and site configuration and use this in-depth knowledge, together with
his/her technical expertise, to help resolve any problems with Your use of the
Service that You may encounter, and find ways to proactively improve Your use of
DoubleClick’s DART technology and services. Upon providing three (3) designated
primary contacts to DoubleClick for one-to-one support (“Your Designated
Contacts”), Your Designated Contacts shall be provided with multiple ways of
reaching and working with Your Dedicated Technical Account Manager at
DoubleClick (which shall include, by way of example, and not limitation,
telephone support, on-site visits, and periodic conference calls). In the event
that issues arise regarding the level, quality, frequency and effectiveness of
the support You are receiving from DoubleClick, DoubleClick shall provide You
with an escalation list of people within DoubleClick You can contact to resolve
these issues, which list shall commence with Your Dedicated Technical Account
Manager and proceed to the Vice President of Client Services (if necessary).



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 10



--------------------------------------------------------------------------------



 



SCHEDULE B

Site Directory Service

Web Site(s): NA



Fees:  Annual Platinum Listing Fee (total): $[***]/Site (based on Type of
Listing Selected)

Listings:

Name of site (URL):
Type of Listing:
Categories:
Fee for that Listing:

Name of site (URL):
Type of Listing:
Categories:
Fee for that Listing:

The following is a description of the Listings purchased by You:



•   Listings in up to ten (10) related category searches   •   Top positioning
in search results   •   Logo included in search results   •   Up to 10 active
media deals within Site Directory listing   •   Logo placement in monthly Site
Directory newsletters

Custom
Arrangements,
if any

1. Directory Service. The Site Directory Service (the “Directory Service”) is a
service provided by DoubleClick to Web Publishers that allows such Publishers to
post information in the DoubleClick Database about their Web site which shall be
accessible to DoubleClick advertiser and/or agency clients (“Advertisers”).
Publisher listings within the DoubleClick Database shall consist of site
specific information such as DART certification level (standard, rich media or
advanced), ad ops and sales contacts, ad and creative specifications, types of
rich media accepted via third parties (if any), ad serving technology used, and
other site-specific information.

2. Database Access. DoubleClick grants to You the nonexclusive and
nontransferable right to access and use the DoubleClick Database by means of a
unique password provided by DoubleClick for sole purpose of providing Your Web
site information to be posted in the DoubleClick Database and updating any
information pertaining thereto during the DFP Term .

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 11



--------------------------------------------------------------------------------



 



3. Obligations of the Parties. You shall be solely responsible for (i) providing
all Web Site information to be compiled in the DoubleClick Database,
(ii) ensuring such information’s accuracy, and (iii) updating any information
pertaining thereto. You agree to indemnify and hold DoubleClick harmless from
and against any third party claim arising from the information provided by You
hereunder. DoubleClick shall be solely responsible for (i) collecting the
information provided by You, (ii) posting the information, and (iii) using
commercially reasonable efforts to make customer service personnel available via
the support web site for support during normal business hours.

4. Fees. You shall pay DoubleClick, the Annual Listing Fee per Web site listing
(as set forth above) for use of the Directory Service. The Annual Listing Fee,
which is a nonrefundable, non-creditable fee, shall be determined based on the
type of listing selected by You and shall be payable at the commencement of each
year (i.e., initial year and any renewal years) of the Term. Your initial Annual
Listing Fee shall be payable upon the execution of this DFP Attachment. All
renewal fees hereunder shall be payable within thirty (30) days of Your receipt
of invoice from DoubleClick. DoubleClick shall have the right to delay Your
initial Web site listing or remove Your Web site listing if payment is not
received within the timeframes set forth above.

5. Term. The term of the Directory Service shall be co-terminus with the DFP
Term.



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 12



--------------------------------------------------------------------------------



 



SCHEDULE C

DoubleClick’s Suggested Privacy Disclosure

“We use a third-party advertising company to serve ads when you visit our Web
site. This company may use information (not including your name, address, email
address or telephone number) about your visit to this Web site in order to
provide advertisements about goods and services that may be of interest to you.
In the course of serving advertisements to this site, our third-party advertiser
may place or recognize a unique “cookie” on your browser. If you would like more
information about this practice and to know your choices about not having this
information used by this company, please click here.
<http://www.doubleclick.net/us/corporate/privacy>



--------------------------------------------------------------------------------

©2000-2003 DoubleClick Inc. All rights reserved.

DFP Attachment
Page 13